DAUKSCH, Judge.
This is an appeal from a summary judgment. Because Appellant filed an affidavit raising a factual issue as to whether he was given notice in a foreign proceeding, the court was in error in giving full faith and credit to the foreign judgment by these summary proceedings. Reichert v. Appel, 74 So.2d 674 (Fla.1954); Griffin v. Griffin, 327 U.S. 220, 66 S.Ct. 556, 90 L.Ed. 635 (1946).
Reversed and remanded for further proceedings not inconsistent herewith.
ALDERMAN, C. J., and ANSTEAD, J., concur.